Citation Nr: 9930434	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include hips and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant was honorably discharged from the United States 
Navy in November 1964 with over nineteen years of active duty 
service.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant injured his lower back twice during 
service.

2.  Service medical records indicate that the appellant 
complained several times of lower back pain, and that he was 
diagnosed with a probable ruptured invertebral disc at L4/L5.

3.  The appellant received regular treatment for lower back 
pain during his years after service, and in November 1993 
underwent a lumbar laminectomy and disc removal.  He has been 
diagnosed with degenerative disc disease at L5/S1, left 
lumbar radiculopathy, and a disc bulge at L4/L5.

4.  Although the appellant reinjured his back twice in the 
years after service, he has submitted evidence sufficient to 
establish that his current claim for a low back disorder is 
causally related to his period of active service.


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303(b) and (d) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a 
low back disorder.  He alleges that during service, he 
injured his back while uncrating equipment and reinjured it 
in 1962.  He also alleges that he has suffered from 
continuous and persistent lower back pain since 1951.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994);  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

As stated above, the record reflects that the appellant 
served on active duty from June 1943 to November 1964.  In 
addition to the appellant's statements, the Board has 
considered lay statements from several individuals, including 
M. Scott, who stated that the appellant hurt his back while 
uncrating equipment in 1951.  Chief Hospital Corpsman J. 
Crimson also stated that he recalled the appellant having a 
"bad back" in service, and C. Hartsfield stated that the 
appellant injured his back while assigned in the South China 
Sea and that the injury hurt the appellant during the 
remainder of the cruise from October to December 1962.

Service medical records reflect that in April 1960 the 
appellant complained of "intermittent back pain" lasting 
for over the previous 8 to 10 years.  In May 1964, the 
appellant complained of pain his lower back of several years 
duration.  In October 1964, his examining physician noted 
that he probably suffered from a ruptured invertebral disc at 
L4/L5.  In June 1969, the appellant's recurrent back problems 
were noted on his quadrennial examination.

After service, the appellant was treated by Dr. H. Sloat, 
D.C., a chiropractor, from 1972 to 1983, although the records 
are no longer available.  Dr. W. Hays, P.A., a chiropractor, 
confirmed that he treated the appellant for pain in his lower 
back from 1981 to 1992.  In 1992, the appellant began therapy 
with Dr. S. Spencer, D.C., who has treated him since that 
time, at a rate of approximately 25 times per year.  
Dr. Spencer noted that the appellant has been unable to lift 
anything of any size or weight and has consistently 
complained of pain and numbness.  He has diagnosed the 
appellant with a disc bulge at L4-L5.

In September 1993, the appellant was referred to an 
orthopedic physician, Dr. N. Axelson.  Dr. Axelson referred 
the appellant to Dr. L. Cesar, who performed a lumbar 
laminectomy and disc removal on the appellant in November 
1993.  In a September 1993 progress note, Dr. Cesar stated 
that the appellant had degenerative disc disease at L5-S1 and 
left lumbar radiculopathy.

The Board notes that the appellant reinjured his back in July 
1993 and again in August 1993 by lifting items, and that 
these injuries are also likely responsible for at least some 
of his current symptoms.  He also twisted his back getting 
out of a car in September 1993.  However, the Board also 
notes that the aforementioned evidence that he had problems 
with his back in service, and following service, has had a 
fairly regular course of treatment for similar complaints, 
some of which occurred prior to the intervening 
lifting/twisting injuries, which is consistent with the 
continuity of symptomatology criteria contemplated by 
38 C.F.R. § 3.303(b).

Hence, although a chronic disability of the low back was not 
shown in service, the evidence which post dates service 
reflects continuity of symptomatology of similar complaints 
which were treated on a number of occasions over the course 
of the appellant's lengthy period of active duty service.  
When these facts are analyzed in light of the applicable 
legal criteria for service connection, the Board finds that 
the evidence for and against the claim is in relative 
balance.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board concludes that the benefit of the 
doubt should be accorded to this appellant, warranting 
entitlement to service connection for low back disorder.

ORDER

Service connection for a low back disorder is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

